

LOAN AGREEMENT


THIS LOAN AGREEMENT is made and entered into this 10th day of March, 2020, by
and between ADDVANTAGE TECHNOLOGIES GROUP, INC., an Oklahoma corporation (the
"Borrower"), and VAST BANK, N.A. (the "Lender").


RECITALS


A.
The Borrower has requested that the Lender make a term loan to the Borrower in
the principal amount of $3,474,600.



B.
The Lender is willing to make the requested loan, but only upon the terms and
conditions set forth herein.



NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


ARTICLE I DEFINITIONS


1.1
Certain Terms. Unless the context otherwise requires, the following terms used
herein shall be construed and controlled by the following definitions:



"Affiliate" means, with respect to any Person, any other Person who has a
relationship with such Person whereby either such other Person directly or
indirectly controls, is controlled by or is under common control with the other,
or holds or beneficially owns 10% or more of the equity interest in the other or
10% or more of any class of voting securities of the other. For purposes of this
definition, a Person has "control" over another Person if such Person has the
ability to exercise a controlling influence over the management and policies of
the other Person.


"Agreement" (and such terms as "herein," "hereof," "hereto," "hereby,"
"hereunder" and the like) means this Loan Agreement, together with all exhibits
and schedules attached hereto.


"Anti-Corruption Laws" means all Laws of any jurisdiction applicable to the
Borrower or any of its Affiliates from time to time concerning or relating to
bribery or corruption, including the United States Foreign Corrupt Practices Act
of 1977, as amended, or any similar Law in any applicable jurisdiction.


"Borrower" is defined in the introductory paragraph of this Agreement.


"Business Day" means any day, other than a Saturday, Sunday or legal holiday for
commercial banks under the laws of the State of Oklahoma, on which the Lender is
open for substantially all of its normal banking functions.


"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under capital leases which should be recorded as a liability of
such Person in accordance with GAAP.
1

--------------------------------------------------------------------------------



"Charter Documents" means (i) the certificate of incorporation of the Borrower
filed with the Oklahoma secretary of state on September 19, 1989 (ii) the bylaws
of the Borrower dated as of September 19, 1989 and (iii) any other internal
governance documents of the Borrower, as any of the foregoing may be amended,
modified or restated from time to time (subject, however, to the provisions of
Section 5.11).


"Chymiak" means David E. Chymiak.


"Chymiak Guaranty" means that certain Guaranty and Covenant Agreement dated as
of June 30, 2019, made by Chymiak in favor of the Borrower.


"Chymiak Pledge" means that certain [Pledge Agreement] dated as of June 30,
2019, made by Chymiak in favor of the Borrower.


"Closing" means the date and time, as specified in Section 7.1, on which the
Loan Documents are delivered by the parties and the Loan is advanced to the
Borrower.


"Collateral" means (i) the Personal Property Collateral, (iii) all of the
Borrower's rights in and to the Leveling 8 Mortgages and the Leveling 8 Note,
(iv) all of the Borrower's rights in and to the Chymiak Guaranty and the Chymiak
Pledge, and (v) any other Property in which the Lender is granted a Lien to
secure repayment of the Indebtedness (or any portion thereof) pursuant to the
terms of any of the Loan Documents.


"Collateral Documents" is defined in Section 2.11.


"Debt" means any liability, indebtedness or obligation which, in accordance with
GAAP, should be recorded as a liability of such Person.


"Default" means the existence or occurrence of any event or circumstance which,
but for the giving of notice or the passage of time, or both, would constitute
an Event of Default.


"Default Rate" means, for any period following the occurrence of a Default, a
per annum rate of interest that is 4% higher than the interest rate that would
otherwise be in effect if such Default had not occurred.


"Distribution" means, as to any Person, any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
common stock or other equity interests in such Person, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such equity interest in such Person or any
option, warrant or other right to acquire any equity interest in such Person.


"EBITDA" means, with reference to any period of time, net income (or loss) of a
Person for such period, plus, to the extent deducted from revenues in
determining net income, (i) interest expense, (ii) expense for income taxes paid
or accrued, (iii) depreciation and (iv) amortization.


"Environmental Laws" means any and all Federal, state, local, foreign and other
applicable statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions,
2

--------------------------------------------------------------------------------



grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or the release of any
materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
and as in effect from time to time.


"Event of Default" means the occurrence or existence of any of the events or
circumstances specified in Article VIII of this Agreement.


"Fixed Charge Coverage Ratio" means for any period of determination, the ratio
of
(i) EBITDA of the Borrower for the then most recently ended four fiscal
quarters, to (ii) the current maturities of all Funded Debt of the Borrower
(other than current maturities of the Loan) for the next ensuing four fiscal
quarters, plus interest expense of the Borrower (other than interest on the
Loan) during the then most recently ended four fiscal quarters.


"Funded Debt" means, as to any Person, without duplication, (i) Debt of such
Person for money borrowed, (ii) Debt of such Person which represents seller
financing of the unpaid purchase price of goods or services (if incurred for
such purpose in lieu of borrowing money or using available funds to pay such
amount) and which is payable over a term of more than six months (or which
permits such Person, at its option, to defer payment for more than six months),
(iii) Debt of such Person evidenced by a promissory note, bond, debenture or
other like obligation to pay money, and (iv) Capitalized Lease Obligations of
such Person.


"GAAP" means generally accepted accounting principles in the United States
applicable to commercial entities as set forth in the U.S. GAAP Accounting
Standards Codification issued by the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.


"Governmental Authority" means any court or any administrative or governmental
department, commission, board, bureau, authority, agency or body of any
governmental entity, whether national, federal, state, county, city, municipal
or otherwise.


"Governmental Requirements" means all laws, orders, decrees, ordinances, rules
and regulations of any Governmental Authority.


"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing
3

--------------------------------------------------------------------------------



Person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any indebtedness,
leases, dividends or other obligations (the "primary obligations") of any other
third Person (the "primary obligor") in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Indebtedness" means and includes all liabilities, obligations or indebtedness
of the Borrower to the Lender of every kind and description, now existing or
hereafter incurred, direct or indirect, absolute or contingent, due or to become
due, matured or unmatured, and whether or not of the same or a similar class or
character as the Loan and whether or not contemplated by the Lender or the
Borrower, together with future advances and all extensions and renewals, and
including (i) all liabilities, obligations and indebtedness of the Borrower to
the Lender arising out of or related to this Agreement, the Loan, the Note or
any other of the Loan Documents, and (ii) all liabilities, obligations and
indebtedness of the Borrower to the Lender or any of its Affiliates in respect
of any Treasury Management Agreement.


"Laws" means and includes laws, statutes, rules, regulations, ordinances and
codes of any Governmental Authority.


"Lender" is defined in the introductory paragraph of this Agreement. "Leveling
8" means Leveling 8 Inc., an Oklahoma corporation.
"Leveling 8 Mortgages" means (i) that certain Mortgage with Power of Sale,
Assignment of Leases and Rents, Security Agreement and Fixture Filing filed on
July 8, 2019 in the Pettis County, Missouri Recorder of Deeds, between David
Chymiak, LLC, as Mortgagor, and the Borrower, as Mortgagee, (ii) that certain
Mortgage with Power of Sale, Assignment of Leases and Rents, Security Agreement
and Fixture Filing filed on July 9, 2019 in the Bucks County, Pennsylvania
Recorder of Deeds, between David Chymiak, LLC, as Mortgagor, and the Borrower,
as Mortgagee and (iii) that certain Mortgage with Power of Sale, Assignment of
Leases and Rents, Security Agreement and Fixture Filing filed on July 8, 2019 in
the Tulsa County, Oklahoma
4

--------------------------------------------------------------------------------



County Clerk Office, between David Chymiak, LLC, as Mortgagor, and the Borrower,
as Mortgagee.


"Leveling 8 Note" means that certain $6,375,000 Promissory Note dated as of June
30, 2019, made by Leveling 8 in favor of the Borrower.


"Leveling 8 Obligations" means all liabilities, obligations and indebtedness, of
every kind and description and howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now existing or hereafter arising,
and whether joint, several, or joint and several, of Leveling 8 to the Borrower,
including the liabilities, obligations and indebtedness of Leveling 8 arising
under or evidenced by the Leveling 8 Note.


"Lien" means any mortgage, pledge, lien, tax lien, security interest,
assignment, charge, restriction, claim or other encumbrance, whether statutory,
consensual or otherwise, which is granted, created or suffered to exist by the
Borrower on any of its Properties.


"Loan" is defined in Section 2.1.


"Loan Documents" means this Agreement, the Note, the Collateral Documents, and
all other security agreements, pledge agreements, deeds of trust, assignments,
financing statements, stock powers, agreements and documents executed or issued
or to be executed or issued pursuant to this Agreement or in connection with the
Loan or the grant, creation, perfection or continuation of the Liens to be
granted to the Lender in and to the Collateral pursuant to this Agreement.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower;
(b) a material impairment of the ability of the Borrower to perform its
obligations under any of the Loan Documents to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.


"Note" means the promissory note to be made, executed and delivered by the
Borrower pursuant to Section 2.4 in order to evidence the Loan.
"PATRIOT Act" means the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318.
"Permit" means any permit, certificate, consent, franchise, concession, license,
authorization, approval, filing, registration or notification from or with any
Governmental Authority or other Person.


"Permitted Liens" is defined in Section 5.1.


"Person" means and includes any individual, sole proprietorship, corporation,
partnership (whether general, limited, limited liability or special), joint
venture, limited liability company, institution, trust, association,
organization (whether or not a legal entity), or Governmental Authority.
5

--------------------------------------------------------------------------------



"Personal Property Collateral" means all inventory, accounts, cash and accounts
receivable, whether now owned and existing or hereafter acquired or arising,
together with all accessions thereto, substitutions and replacements therefor,
and all proceeds of any of the foregoing.


"Property" means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Borrower.


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the shareholders, members, partners, directors, officers, employees, agents
and advisors of such Person and of such Person's Affiliates.


"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.


"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country, or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).


"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.


"Security Agreement" means the Security Agreement to be executed and delivered
by the Borrower pursuant to Section 2.11(a).


"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
6

--------------------------------------------------------------------------------



"Transfer" means and includes any form of sale, transfer, conveyance, lease or
other disposition of a Property, whether through a single transaction or a
series of related transactions.


"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.


"UCC" means the Uniform Commercial Code as adopted and in effect in the State of
Oklahoma or any other applicable jurisdiction.


1.2
Accounting Terms and Calculations. Accounting and financial terms used herein
and not otherwise defined with respect to the Borrower's financial statements
and financial position have the meanings assigned to them pursuant to GAAP. All
financial calculations required to be made hereunder with respect to the
Borrower shall be made in accordance with GAAP (except as otherwise expressly
provided herein).



1.3
Terms Defined in UCC. Unless the context otherwise requires, terms used herein
that are defined in the UCC (such as the terms "accounts," "equipment,"
"fixtures," "general intangibles," "inventory" and "proceeds") have the
respective meanings set forth therein.



1.4
Construction. The following rules of construction shall apply, unless the
context otherwise requires: (i) all terms defined herein in the singular shall
include the plural, as the context requires, and vice-versa; (ii) the
descriptive headings of the Articles and Sections of this Agreement are inserted
for convenience only and shall not be used in the construction of the content of
this Agreement; (iii) the term "or" is not exclusive; (iv) the term "including"
(or any form thereof) shall not be limiting or exclusive; and (v) all references
to any of the Loan Documents include any and all modifications, amendments or
supplements thereto and any and all renewals and extensions thereof.



ARTICLE II TERMS OF THE LOAN


2.1
Amount of Loan. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
contained herein and therein, the Lender agrees to make a $3,474,600 term loan
to the Borrower (the "Loan") at Closing.



2.2
Use of Proceeds. The proceeds of the Loan shall be used by the Borrower for
general working capital purposes.



2.3
Disbursement. Subject to the Borrower's satisfaction of all applicable
conditions precedent as set forth in this Agreement, the Loan will be made to
the Borrower at Closing.



2.4
Note. To evidence the Loan, the Borrower will make, execute and deliver the Note
to the Lender at the Closing. Notwithstanding the principal amount stated on the
face of the Note, the actual principal amount due from the Borrower on account
of the Note will be the sum of all advances actually made pursuant to the Loan,
less all principal payments actually received by the

7

--------------------------------------------------------------------------------



Lender in collected funds. The advances made by the Lender and the principal
payments received from the Borrower under the Loan will be recorded by the
Lender in its books and records, and the unpaid principal balance so recorded
will be considered presumptive evidence of the principal amount owing on the
Note, absent manifest error.


2.5
Interest.



2.5.1.
Contract Rate. The unpaid principal amount from time to time outstanding under
the Note shall bear interest at a fixed rate equal to 6.00% per annum.



2.5.2.
Post-Default Interest. Upon the occurrence of any Event of Default and
continuing thereafter until cured to the satisfaction of the Lender, the unpaid
principal amount outstanding under the Note will bear interest at the Default
Rate.



2.5.3.
Computation of Interest. Interest on the Note shall be computed on the basis of
a year consisting of 360 days and for the actual number of days elapsed.



2.6
Required Payments.



2.6.1.
Semi-Annual Payments. The Note will be payable as to principal and interest as
follows:



Due Date Amount


June 30, 2020 $700,000


December 31, 2020 $700,000


June 30, 2021 $700,000


December 31, 2021 $470,000


June 30, 2022 $470,000


December 31, 2022 $434,000


2.6.2.
Maturity. The entire unpaid principal balance of the Note (which the Borrower
acknowledges will be a balloon payment), together with all unpaid interest
accrued thereon, will be due and payable on December 31, 2022.



2.7
Optional Prepayment. At any time and from time to time, the Borrower may prepay
the outstanding principal balance of the Note, in whole or in part; provided,
however, that any such prepayment must be accompanied by payment of all unpaid
interest accrued on the principal amount being prepaid. Amounts prepaid on the
Note may not be re-borrowed.



2.8
Making of Payments. All payments, including prepayments, of principal of, or
interest on, the Note shall be made to the Lender by wire transfer on or before
2:00 p.m. on the date due, in immediately available funds. Whenever a payment is
due on a day other than a

8

--------------------------------------------------------------------------------



Business Day, the due date shall be extended to the next succeeding Business Day
and interest (if any) shall accrue during such extension.


2.9
Maximum Lawful Interest Rate. It is not the intention of the Lender or the
Borrower to violate the laws of any applicable jurisdiction relating to usury or
other restrictions on the maximum lawful interest rate. The Loan Documents and
all other agreements between the Borrower and the Lender, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no event shall the interest paid or agreed to be paid to the Lender for the use,
forbearance or detention of money loaned, or for the payment or performance of
any covenant or obligation contained herein or in any other Loan Document,
exceed the maximum amount permissible under applicable law. If from any such
circumstances the Lender should ever receive anything of value deemed interest
under applicable law which would exceed interest at the highest lawful rate,
such excessive interest shall be applied to the reduction of the principal
amount owing hereunder, and not to the payment of interest, or if such excessive
interest exceeds any unpaid balance of principal, such excess shall be refunded
to the Borrower. All sums paid or agreed to be paid to the Lender for the use,
forbearance or detention of monies advanced under the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the Indebtedness until payment in full so that the
rate of interest on account of the Indebtedness is uniform throughout the term
thereof. This Section 2.9 shall control every other provision of the Loan
Documents and all other agreements between the Lender and the Borrower.



2.10
Collateral. To secure the prompt payment of the Indebtedness and the performance
of all the covenants and agreements contained in this Agreement and the other
Loan Documents, the Borrower will grant and maintain in favor of the Lender a
valid and perfected first priority lien and security interest in and to the
Collateral, subject only to Permitted Liens.



2.11
Collateral Documents. In order to provide the Lender with perfected liens,
security interests and assignments in, to and of the Collateral, the Borrower
will execute and deliver the following collateral documents (collectively, the
"Collateral Documents") to the Lender (or cause to be executed and delivered to
the Lender), on or before the Closing Date, each in form and substance
satisfactory to the Lender:



(a)
the Security Agreement; and



(b)
the Leveling 8 Mortgage Assignments (as defined in Section 2.14.4).



2.12
Late Fee. To the extent any principal and interest due under any Loan Document
is not paid within 15 calendar days of the due date therefore, and, to the
extent that the following described fee is deemed to constitute interest,
subject to Section 2.9, in addition to any interest or other fees and charges
due hereunder or under the applicable Loan Document, the Borrower shall pay a
late fee equal to 5% of the amount of the payment that was to have been made.
The Borrower agrees that the charges set forth herein are reasonable
compensation to Lender for the acceptance and handling of such late payments.

9

--------------------------------------------------------------------------------



2.13
Additional Documentation. The Borrower, at its expense, will promptly and
diligently take all action necessary to maintain and preserve the security
interests and mortgage liens granted in the Collateral and either will cause to
be timely filed, together with the payment of all necessary filing fees and
taxes, such UCC financing and continuation statements in such offices of public
record, or will cause to be promptly delivered to the Lender such statements,
instruments, assignments, documents or papers, as may be necessary, to keep the
security interest granted to the Lender continuously perfected in the
Collateral.



2.14
Leveling 8 Mortgage and Leveling 8 Note.



2.14.1.
The Leveling 8 Obligations shall be postponed and subordinated in right of
payment, lien and enforcement to the prior payment in full, of all amounts
included in or payable under the Indebtedness. Until such time as the
Indebtedness has been irrevocably repaid in full, no payments shall be made by
or on behalf of Leveling 8 or accepted by the Borrower upon or in respect of any
Leveling 8 Obligations (whether for principal, interest or otherwise), unless
such payment is specifically authorized to be made by the terms of Section
2.14.2.



2.14.2.
Notwithstanding the provisions of subsection 2.14.1 above, the following
payments may be made by Leveling 8 and accepted by the Borrower as long as, in
each instance, no Default or Event of Default has occurred and is continuing at
the time any such payment is proposed to be made:



(1)
Payments of semiannual interest accrued on the Leveling 8 Note at the rate of
interest stated in the Leveling 8 Note; and



(2)
Payments of semiannual principal on the Leveling 8 Note as scheduled in the
Leveling 8 Note.



In the event that, notwithstanding the foregoing, any payment shall be received
by the Borrower contrary to the provisions of this Section 2.14.2, such payment
shall be held by the Borrower in trust for the benefit of the Lender and shall
immediately be paid over or delivered to the Lender.


The Borrower shall direct Leveling 8 to make each semiannual payment required by
Section 2.6.1 directly to the Lender, and the Borrower agrees that the amount of
each semiannual payment required to be paid by Leveling 8 to the Borrower under
the Leveling 8 Note shall be reduced by the amount of each direct payment made
by Leveling 8 to the Lender pursuant to this sentence. The Lender shall apply
such funds upon receipt to the amounts owed under Section 2.6.1.


2.14.3.
Until such time as the Indebtedness has been irrevocably repaid in full, the
Borrower agrees to not accelerate the Leveling 8 Note or foreclose or enforce
the Leveling 8 Mortgage. In the event that, notwithstanding the foregoing
provisions, any proceeds or distribution of assets or securities of Leveling 8,
of any kind or character, whether in cash, property or securities, shall be
received by the Borrower before the Indebtedness has been paid in full, such
proceeds or distribution shall be received and held in trust for the benefit

10

--------------------------------------------------------------------------------



of the Lender and shall immediately be paid over or delivered to the Lender for
application to the payment of the Indebtedness remaining unpaid until all such
Indebtedness has been paid in full, after giving effect to any concurrent
payment, distribution or provision therefor to or for the Lender.


2.14.4.
The Borrower shall execute and deliver to the Lender assignments to the Lender
of the Leveling 8 Mortgages at Closing (the "Leveling 8 Mortgage Assignments").
The Lender agrees that it will not file the Leveling 8 Mortgage Assignments in
the real property records unless and until the occurrence of an Event of
Default.



ARTICLE III REPRESENTATIONS AND WARRANTIES


In addition to all other representations and warranties in this Agreement, the
Borrower represents and warrants to the Lender as follows:


3.1
Existence; Compliance with Law. The Borrower (i) is duly organized or formed, as
applicable, validly existing and (if relevant) in good standing under the laws
of the jurisdiction of its incorporation, (ii) has the corporate power and
authority and the legal right, to own and operate its property and assets, to
lease the property and assets it leases and causes to be operated by lessee, and
to conduct the business in which it is currently engaged under the Governmental
Requirements of each jurisdiction in which it owns, leases and/or operates its
property or assets, (iii) (if relevant) is duly qualified as a foreign
corporation and is in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or assets or the conduct of its
business requires such qualification, (iv) is in material compliance with its
applicable Charter Documents, and (v) is in compliance with all Governmental
Requirements, except to the extent that the failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



3.2
Entity Power; Authorization; Enforceable Obligations. The Borrower has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents and to borrow hereunder, and has taken all necessary corporate or
other action to authorize the execution, delivery and performance of the Loan
Documents and to authorize the borrowings on the terms and conditions of this
Agreement and the other Loan Documents. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect. Each
Loan Document has been duly executed and delivered on behalf of the Borrower.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

11

--------------------------------------------------------------------------------



3.3
No Legal Bar. The execution, delivery and performance of this Agreement, the
other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Governmental Requirement or any contractual or
other obligation of the Borrower and will not result in, or require, the
creation or imposition of any Lien on the Borrower’s assets, properties or
revenues pursuant to any Governmental Requirement or any such contractual or
other obligation (other than the Liens created by the Loan Documents). No
Governmental Requirement or contractual or other obligation applicable to the
Borrower or the Borrower’s properties or assets could reasonably be expected to
have a Material Adverse Effect. No performance of a contractual or other
obligation by the Borrower, either unconditionally or upon the happening of an
event, would result in the creation of a Lien (other than a Permitted Lien) on
the property, assets or revenues of the Borrower.



3.4
Licenses, Permits, Etc. The Borrower possesses all licenses, permits, consents,
approvals, franchises and intellectual property (or otherwise possesses the
right to use such intellectual property without violation of the rights of any
other Person) which are necessary for the Borrower to own its assets and
properties, except for those licenses, permits, consents, approvals, franchises
and intellectual property the failure of which to possess could not reasonably
be expected to have a Material Adverse Effect. The Borrower is not in violation
in any material respect of the terms under which it possesses any licenses,
permits, consents, approvals, franchises and intellectual property owned by the
Borrower or the right to use such licenses, permits, consents, approvals,
franchises and intellectual property.



3.5
Compliance. No consent or approval of any Governmental Authority or any other
Person is required as a condition to the validity or performance of any Loan
Document, and the Borrower is in compliance with all Governmental Requirements
to which the Borrower is subject.



3.6
Contractual Default. The Borrower is not in default under or with respect to any
of its contractual obligations in any respect that could reasonably be expected
to have a Material Adverse Effect.



3.7
Litigation. There is no litigation, investigation or proceeding of or before any
arbitrator, mediator or any Governmental Authority or, to the Borrower’s
knowledge, threatened by or against the Borrower or against any of the
Borrower’s assets, properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.



3.8
No Conflicting Agreements. There is no provision of any existing agreement,
mortgage, indenture, instrument, document or contract binding on the Borrower or
affecting any property or asset of the Borrower, which would conflict with or in
any way prevent the execution, delivery or carrying out of the terms of this
Agreement and the other Loan Documents.



3.9
Insurance. All policies of insurance of any kind or nature of the Borrower,
including policies of fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation and employee
health and welfare insurance, if and as applicable, are in full force and effect
as of the date of this Agreement and are of a nature and provide such coverage
as is customarily carried by businesses of the size and character of the

12

--------------------------------------------------------------------------------



Borrower. The Borrower has not been refused insurance for any material coverage
for which it has applied or has had any policy of insurance terminated (other
than at the Borrower’s request).


3.10
Taxes. The Borrower has timely filed (or caused to be timely filed) all federal,
state and other tax returns, reports and statements (collectively, “Tax
Returns”) that are required to be filed by the Borrower with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed; all such Tax Returns are true and correct in all material
respects; the Borrower has timely paid, prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof, all taxes shown to be due and payable on said Tax Returns or on any
assessments made against the Borrower or any of the Borrower’s properties or
assets, and all other taxes, fees or other charges imposed on the Borrower or
any of the Borrower’s properties or assets by or otherwise due and payable to
any Governmental Authority (other than any for which the amount or validity of
which are currently being contested in good faith by appropriate proceedings);
and no tax Lien has been filed against the property or assets of the Borrower,
and, to the Borrower’s knowledge, no claim is being asserted, with respect to
any such tax, fee or other charge. No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by the Borrower (if
and to the extent any such withholdings are so required) for all periods in full
and complete compliance with the tax, social security, health care and
unemployment withholding provisions of applicable Governmental Requirements, and
such withholdings (if any) have been timely paid to the respective Governmental
Authorities. The Borrower (i) does not intend to treat the Loan or any other
transaction contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation 1.6011-4), and (ii) is not aware of any facts or
events that would result in such treatment.



3.11
No Default. No Default or Event of Default has occurred and is continuing.



3.12
Adverse Circumstances. Neither the business nor any property or asset of the
Borrower is presently affected by any fire, explosion, accident, strike,
lockout, or other dispute, embargo, act of God, act of public enemy or
terrorism, or similar event or circumstance, nor has any other event or
circumstance relating to the Borrower's business, affairs, properties or assets
occurred, any of which could have a Material Adverse Effect.



3.13
Accuracy of Information. To the Borrower's knowledge, after due inquiry, all
factual information furnished to Lender in connection with this Agreement and
the other Loan Documents is and will be true, accurate and complete in all
material respects on the date as of which such information is delivered to
Lender and is not and will not be incomplete by the omission of any material
fact necessary to make such information not misleading, provided that, with
respect to projected financial information, the Borrower only represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.



3.14
Environmental. To the Borrower’s knowledge, after due inquiry, the conduct of
the Borrower's business operations and the condition of the Borrower's
properties or assets owned, operated or managed by the Borrower does not, and
the condition of the Borrower's properties or assets which are operated or
managed by others does not, violate any Environmental Law or any other
Governmental Requirement relating primarily to the environment, Hazardous
Materials, or

13

--------------------------------------------------------------------------------



health and safety. The Borrower has not received notice of, nor are there
presently existing, any judicial, administrative, arbitral or other proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law or any environmental permit to which the Borrower is, or
to the Borrower’s knowledge, will be, named as a party that is pending or, to
the Borrower’s knowledge, threatened. The Borrower has not received any written
request for information, or been notified that the Borrower is a potentially
responsible party under or relating to any Environmental Law, or with respect to
any Hazardous Materials or matters of environmental concern. The Borrower has
not entered into or agreed to any consent decree, order, or settlement or other
agreement or undertaking, and the Borrower is not subject to any judgment,
decree, or order or other agreement, in any judicial, administrative, arbitral
or other forum for dispute resolution, relating to compliance with or liability
under any Environmental Law or any other Governmental Requirement relating
primarily to the environment or Hazardous Materials. The Borrower has not
assumed or retained, by contract, operation of law or otherwise, any liabilities
of any kind, fixed or contingent, known or unknown, under any Environmental Law
or with respect to any Hazardous Materials or matters of environmental concern.


3.15
Compliance With Laws. The Borrower is presently in compliance in all material
respects with all applicable Governmental Requirements to which the Borrower, or
any of the Borrower's assets or properties, is subject (except where the failure
to so comply could not reasonably be expected to have a Material Adverse
Effect), provided that this warranty is made to the Borrower's knowledge with
respect to the Borrower's assets or properties which are operated or managed by
other Persons.



3.16
Solvency; Compliance with Financial Covenants. The Borrower is, and after giving
effect to the incurrence of all Indebtedness being incurred in connection
herewith will be and will continue to be, Solvent.



3.17
Margin Regulations; Investment Company Act.



3.17.1.
No part of the proceeds of any Loan will be used for buying or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U (as defined within the applicable Governmental Requirements
promulgated by the applicable Governmental Authorities from time to time) as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of any Governmental Authority. If requested by Lender, the Borrower
will furnish to Lender a statement to the foregoing effect in conformity with
the requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.



3.17.2.
The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to regulation under any Governmental
Requirement which limits its ability to incur Indebtedness, other than
Regulation X (as defined within the applicable Governmental Requirements
promulgated by the applicable Governmental Authorities from time to time).



3.17.3.
The Borrower and each of its respective Affiliates are in compliance, in all
material respects, with the Patriot Act. None of the proceeds of the Loan will
be used,

14

--------------------------------------------------------------------------------



directly or indirectly, (a) for the purpose of making any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, or otherwise in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in any instance in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to the Borrower. Neither the Borrower, nor any Affiliate of the Borrower: (a) is
a Sanctioned Person; (b) owns assets in a Sanctioned Person; or (c) derives any
of its operating income from investments in, or transactions with Sanctioned
Persons.


3.18
Financial Condition. The Borrower does not have any Guarantee Obligations,
unusual or long-term commitments, or other liabilities as of the date of this
Agreement.



3.19
ERISA. The Borrower does not maintain any employee pension or other defined
benefit plan or trust for the benefit of its employees which is subject to Title
IV of ERISA.



3.20
Continuation of Representations and Warranties. All representations and
warranties made under this Agreement shall be deemed to be made at and as of the
date of Closing and each date of funding of a Loan, and in all instances shall
be true and correct in all material respects and not misleading.



ARTICLE IV AFFIRMATIVE COVENANTS


Until the Indebtedness has been paid and satisfied in full, and unless Lender
shall otherwise consent in writing, the Borrower agrees to perform or cause to
be performed the following:


4.1
Financial Statements.



4.1.1.
Annual Borrower Statements. Within 90 days after the close of each fiscal year,
the Borrower will furnish to the Lender a copy of the Borrower’s audited annual
financial statements for such fiscal year, containing at least a balance sheet
as of the close of such fiscal year and statement of income for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, prepared in accordance with
GAAP.



4.1.2.
Quarterly Borrower Statements. Within 45 days after the close of each quarter of
each fiscal year (except with respect to the fourth quarter of each fiscal
year), the Borrower will furnish to the Lender copies of the Borrower's
unaudited company prepared quarterly financial statements, each prepared in the
same manner as the financial statements referred to in Section 4.1.1, and
containing at least a balance sheet as of the close of such quarter and
statement of income for such quarter and for the period from the beginning of
such fiscal year to the close of such quarter.



4.1.3.
Compliance Certificates. Each set of annual or quarterly financial statements
furnished by the Borrower to the Lender pursuant to Sections 4.1.1 and 4.1.2

15

--------------------------------------------------------------------------------



shall be accompanied by a completed Compliance Certificate, signed by the chief
executive officer or chief financial officer of the Borrower, (i) stating that
such officer, after due inquiry, has no knowledge of the occurrence of a Default
or an Event of Default and that, to the knowledge of such officer, after due
inquiry, the Borrower have complied with the terms of the Loan Documents to
which each is a party in all material respects, or, in the event such officer
has knowledge of a Default or an Event of Default or that any of the terms of
the Loan Documents has not been complied with in all material respects, the
nature of such Default or Event of Default or non-compliance will be specified
in such Compliance Certificate together with any steps being taken by the
Borrower to correct such Default or Event of Default or non-compliance, and (ii)
demonstrating the Borrower's compliance with the financial covenant set forth in
Article VI.


4.2
Notifications.



4.2.1.
Litigation. The Borrower will promptly furnish the Lender with notice of any
litigation involving the Borrower where the amount sued for or the value of the
Property involved (after taking into account any amount which is fully covered
by insurance) is in excess of $200,000, or which, if the outcome were adverse to
the Borrower, could reasonably be expected to materially adversely affect the
financial condition, business or operations of the Borrower.



4.2.2.
Liens. The Borrower will notify the Lender of the existence or asserted
existence of any Liens (other than Permitted Liens) on any Properties of the
Borrower, promptly upon the Borrower's obtaining knowledge thereof.



4.2.3.
Default. The Borrower will notify the Lender as soon as practicable, but in any
event within ten (10) days after the Borrower knows or has reason to know that
any of the following has occurred: (i) any Default or Event of Default, or (ii)
any material change in the accounting practices and procedures of the Borrower,
including a change in the fiscal year of the Borrower.



4.3
Accounting Procedures. The Borrower will maintain adequate and accurate books
and records of account in accordance with GAAP. The Lender will, upon reasonable
request, have the right to examine and copy the books and records of the
Borrower and to meet with the Borrower to discuss its business affairs, finances
and accounts.



4.4
Permits. The Borrower will obtain and maintain in effect all Permits which are
(i) material to its business, Properties, operations or condition, financial or
otherwise, and/or (ii) necessary for it to carry on its business as contemplated
to be conducted.



4.5
Existence. The Borrower will maintain its existence as a corporation and will
remain in good standing under the laws of the State of Oklahoma.



4.6
Maintenance of Properties. The Borrower will maintain (or cause to be
maintained) all of its Properties in good and workable condition, repair and
appearance and will protect the same from deterioration, other than normal wear
and tear, at all times.

16

--------------------------------------------------------------------------------



4.7
Compliance with Laws. The Borrower will comply in all material respects with all
Laws to which it is subject or by which its Properties are bound or affected,
including all Laws pertaining to its business and operations, except to the
extent that any of the foregoing are being diligently contested in good faith by
appropriate legal proceedings and against which there are established reserves
in accordance with sound business practices and GAAP.



4.8
Taxes; Other Liens. The Borrower will pay (or cause to be paid) prior to
delinquency all taxes, assessments, governmental charges or levies, and all
claims for labor, materials, supplies, rent and other obligations which, if
unpaid, might become a Lien against any of its Property, excluding only
liabilities being diligently contested in good faith by appropriate legal
proceedings and against which there are established reserves in accordance with
sound business practices and GAAP.



4.9
Further Assurances. The Borrower will, from time to time, promptly cure any
defects or omissions in the execution and delivery of this Agreement or any of
the other Loan Documents signed pursuant to this Agreement, including the
execution and delivery of additional documents reasonably requested by the
Lender in order to carry out and give effect to the provisions of this Agreement
and the other Loan Documents.



4.10
Performance of Obligations. The Borrower (i) will pay the Note according to the
reading, tenor and effect thereof, and (ii) will do and perform every act and
discharge all of the obligations provided to be performed and discharged under
this Agreement and all other Loan Documents to which it is a party at the time
or times and in the manner therein specified.



4.11
Maintenance of Insurance.



4.11.1.
Required Insurance. The Borrower will maintain, or cause to be maintained in
full force and effect (i) casualty insurance on all real and personal property
on an all- risks basis (including the perils of flood and quake) covering the
lesser of the amount of the Loan or the repair and replacement cost of all such
Property, (ii) insurance coverage for public liability insurance in amounts and
with deductibles acceptable to the Lender, and

(iii) such other insurance coverage in such amounts and with respect to such
risks as the Lender may reasonably request. All such insurance shall be provided
by financially sound and reputable insurance companies not Affiliates of the
Borrower and having a minimum
A.M. Best rating of A, size category VII. On or prior to the Closing Date, and
at all times thereafter, the Borrower will cause the Lender to be named as an
additional insured, assignee and loss payee (which shall include, as applicable,
identification as mortgagee), as applicable, on each insurance policy required
to be maintained pursuant to this Section
4.11.1 pursuant to endorsements in form and content acceptable to the Lender.
The Borrower will deliver to the Lender (i) on or before the Closing Date, a
certificate from the Borrower’s insurance broker dated such date showing the
amount of coverage as of such date, and that such policies will include
effective waivers (whether under the terms of any such policy or otherwise) by
the insurer of all claims for insurance premiums against all loss payees and
additional insureds and all rights of subrogation against all loss payees and
additional insureds, and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee and that no cancellation, reduction
in amount or material change in coverage
17

--------------------------------------------------------------------------------



thereof shall be effective until at least thirty (30) days after receipt by each
additional insured, assignee and loss payee of written notice thereof, (ii) on
an annual basis, and upon the request of the Lender from time to time full
information as to the insurance carried, (iii) within five days of receipt of
notice from any insurer, a copy of any notice of cancellation, nonrenewal or
material change in coverage from that existing on the date of this Agreement,
and (iv) immediately, notice of any cancellation or nonrenewal of coverage by
the Borrower. In the event the Borrower fails to provide the Lender with
evidence of the insurance coverage required by this Agreement, the Lender may
purchase insurance at the Borrower’s expense. The coverage purchased by the
Lender may, but need not, protect the Borrower’s interests. The Borrower may
later cancel any insurance purchased by the Lender, but only after providing the
Lender with evidence that Borrower has obtained insurance as required by this
Agreement. If Lender purchases insurance, to the fullest extent provided by law,
the Borrower will be responsible for the costs of that insurance, including
interest and other charges imposed by the Lender in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Indebtedness. The Borrower acknowledges that the costs of insurance purchased by
the Lender may be more than the cost of insurance that the Borrower would be
able to obtain on their own.


4.11.2. Compliance With Insurance Conditions. The Borrower shall not bring or
keep any article on its properties, or cause or knowingly allow any condition to
exist, if the presence of such article or the occurrence of such condition could
reasonably cause the invalidation of any insurance required by Section 4.11.1 or
would otherwise be prohibited by the terms thereof.


ARTICLE V NEGATIVE COVENANTS


Until the Indebtedness has been paid and satisfied in full, and unless the
Lender shall otherwise consent in writing, the Borrower will not perform or
permit to be performed any of the following acts:


5.1
Creation of Liens. The Borrower will not create, assume or suffer to exist any
Lien on any portion of the Collateral or on any of its other Properties, whether
now owned or hereafter acquired, except for the following (collectively,
"Permitted Liens"):



(a)
deposits to secure payment of worker's compensation, unemployment insurance and
other similar benefits;



(b)
Liens for property taxes not yet delinquent or are being diligently contested in
good faith by appropriate legal proceedings and against which there are
established reserves in accordance with sound business practices and GAAP;



(c)
statutory Liens against which there are established adequate reserves and which
(i) are being contested in good faith by appropriate legal proceedings or

(ii) arise in the ordinary course of business and secure obligations which are
not yet due and not in default;
18

--------------------------------------------------------------------------------



(d)
Liens of judgments, execution, attachment or similar process which will not
result or have not yet resulted in the occurrence of an Event of Default as set
forth in Article VIII of this Agreement;



(e)
other encumbrances approved in advance in writing by the Lender;

and


(f)
Liens in favor of the Lender.



5.2
Restrictions on Debt. The Borrower will not create, incur, assume or suffer to
exist any Debt, other than:



(a)
Indebtedness under the Loan Documents;



(b)
trade accounts payable incurred in the ordinary course of business which are not
past due or in default;



(c)
other Debt owing to the Lender; and



(d)
Debt arising after the Closing in the event the Borrower elects to pay annual
insurance premiums on a deferred basis.



5.3
Restrictions on Guarantee Obligations. The Borrower will not create, incur or
suffer to exist any Guarantee Obligations.



5.4
Sale of Assets. The Borrower will not Transfer, whether pursuant to a single
transaction or a series of transactions, all or any portion of its Property (or
any interest therein) or any other material Property owned by it.
Notwithstanding the foregoing, the Borrower may (i) sell inventory and collect
its accounts receivable in the ordinary course of business, (ii) Transfer
personal property or fixtures which, in the reasonable judgment of the Borrower,
have become obsolete or unfit for use or which are no longer useful in the
Borrower’s operations, on the condition that the Borrower shall replace such
personal property or fixtures by, or substitute for the same, other personal
property or fixtures (not necessarily of the same character) owned by the
Borrower, which shall (A) be of at least equal value to the personal property or
fixtures disposed of, and (B) perform a function or serve a purpose the same as,
similar to or related to that of the personal property or fixtures disposed of;
and (iii) grant Permitted Liens.



5.5
Changes in Structure. The Borrower will not: (i) merge or consolidate with any
Person (or enter into any merger or consolidation agreement or plan), or permit
any such merger or consolidation with it; or (ii) liquidate, wind-up or dissolve
(or take or permit any action to liquidate, wind-up or dissolve).



5.6
Limitations on Distributions. Except as otherwise provided herein, and if no
Default or Event of Default has occurred and is continuing, the Borrower may
make Distributions, provided, however, that no such Distribution would cause the
Borrower to be in default of any covenant contained herein or in the Loan
Documents.

19

--------------------------------------------------------------------------------



5.7
Restrictions on Loans. The Borrower will not make any loan, advance or other
extension of credit, directly or indirectly, to or for the benefit of any other
Person.



5.8
Transactions With Affiliates. Except as contemplated by this Agreement, the
Borrower will not (i) enter into any other transaction, including the purchase,
sale or exchange of property, with any Affiliate, or (ii) make any payments to
any Affiliate for services performed or equipment or materials provided, except
to reimburse such Affiliate for its actual cost of performing such services or
providing such equipment or materials, which actual cost shall not, in any
event, exceed the amount that would be charged by a non-Affiliate under a bona
fide, arm's- length contract for performance of such services or provision of
such equipment and materials.



5.9
Creation of Plans Under ERISA. The Borrower will not establish or become
obligated to make contributions with respect to any employee pension plan or
other defined benefit plan or trust for the benefit of its employees which is
subject to Title IV of ERISA.



5.10
Sale-Leaseback Transactions. The Borrower will not make or permit the occurrence
of any sale, transfer or disposition of any of its real or personal Property
followed by its leasing or rental of such Property, or any portion thereof, as
lessee.



5.11
Modification of Documents. The Borrower will not participate in, enter into,
suffer or permit any material amendment, modification, restatement, cancellation
or termination of any of its Charter Documents.



ARTICLE VI FINANCIAL COVENANT


Until the Indebtedness has been paid and satisfied in full, and unless the
Lender shall otherwise consent in writing, the Borrower will not:


6.1   Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
calculated as of each September 30, beginning September 30, 2020, to be less
than 1.25 to one (1.25:1.00).


ARTICLE VII
CONDITIONS PRECEDENT; ADMINISTRATION OF LOAN


7.1
Closing. The Closing will take place at the offices of the Lender in Tulsa
Oklahoma, on March , 2020, or at such other place or date as the parties shall
mutually agree, provided that all conditions to the Closing set forth in Section
7.2 have been satisfied.



7.2
Conditions to Closing. The commitment of the Lender to establish the Loan is
subject to the Borrower's satisfaction of the following conditions precedent at
or as of the Closing:



7.2.1.
Loan Documents. This Agreement and all other Loan Documents shall have been duly
and validly authorized, executed, acknowledged (where appropriate) and delivered
to the Lender by the appropriate parties thereto, all in form and substance
satisfactory to the Lender.

20

--------------------------------------------------------------------------------



7.2.2.
Perfection. All actions and filings shall have been made or taken as are
necessary to create and perfect the liens, security interests and assignments
contemplated by Section 2.11, including the filing and recording of appropriate
UCC financing statements and fixture filings.



7.2.3.
Existence and Authority. The Borrower shall have provided or caused to be
provided to the Lender the following documents, each in form and substance
satisfactory to the Lender and its counsel:



(a)
a true and correct copy of the certificate of formation of the Borrower,
including all amendments thereto, certified by the Oklahoma Secretary of State;



(b)
true and correct copy of the operating agreement of the Borrower, including all
amendments thereto, certified by the secretary or other authorized officer of
the Borrower;



(c)
a good standing certificate issued by the Oklahoma Secretary of State not more
than thirty (30) days prior to the Closing, certifying as to the due formation,
valid existence and good standing of the Borrower;



(d)
true and correct copies of the resolutions or approvals adopted by the Borrower,
duly authorizing the borrowings contemplated hereunder and the execution,
delivery and performance of the Loan Documents to which the Borrower is a party;



(e)
a certificate executed by a manager, or by the president or the secretary, of
the Borrower stating the names of the officers authorized to execute and deliver
the Loan Documents on behalf of the Borrower and containing specimen signatures
of such officers; and



(f)
any other information requested by the Lender at least three days prior to the
Closing in order to verify the identity of the Borrower, as required by Section
326 of the PATRIOT Act.



7.2.4.
Insurance. The Lender shall have received copies of insurance policies, or
binders or certificates of insurance, in form and substance satisfactory to the
Lender, evidencing that the Borrower has obtained and is maintaining the minimum
insurance coverages required by this Agreement and the Loan Documents, together
with all required endorsements of such policies.



7.2.5.
UCC Searches. The Lender shall have received certified responses to UCC lien
search requests reflecting that there are no effective UCC financing statements
on file in any filing offices in the State of Oklahoma naming the Borrower as
debtor, other than financing statements relating to Permitted Liens.



7.2.6.
Loan Fee. The Lender shall have received a loan fee from the Borrower equal to
$17,373.

21

--------------------------------------------------------------------------------



7.2.7.
Closing Certificate. The Lender shall have received a certificate signed by a
manager of the Borrower, certifying that, to the best of his or her knowledge,
after due investigation, all representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents are true and correct as
in all material respects as of the Closing, that no Default or Event of Default
exists as of the Closing, and that all of the conditions specified in this
Section 7.2 have been satisfied.



ARTICLE VIII EVENTS OF DEFAULT


8.1
Events of Default. The occurrence of any of the following events or existence of
any of the following circumstances, unless waived in writing by the Lender,
shall constitute a "Default" and if not remedied within any applicable cure
period shall constitute an "Event of Default":



8.1.1.
Nonpayment. If the Borrower shall fail to pay any installment of principal or
interest on the Loan when due (whether at the stated due date, upon maturity,
upon acceleration or otherwise).



8.1.2.
Other Nonpayment. If the Borrower shall fail to pay or reimburse when due any
other amount payable by the Borrower to the Lender under this Agreement or any
other Loan Document and such failure shall continue for a period of 10 days
after the Lender gives notice of such failure to the Borrower.



8.1.3.
Representations and Warranties. If any representation, statement, certificate,
schedule or report made or furnished to the Lender by or on behalf of the
Borrower shall prove to have been false or erroneous in any material respect as
of the date on which such warranty or representation was made.



8.1.4.
Breach of Covenants. If the Borrower fails to perform or observe any term,
covenant or agreement contained in (a) Article IV and such failure continues
unremedied for more than twenty (20) days after the Lender gives notice of such
failure to the Borrower, provided, however, that if such default cannot be fully
remedied within such 20-day period, but can reasonably be expected to be fully
remedied, such default shall not constitute an Event of Default if the Borrower
shall promptly upon receipt of such notice commence the curing of such default
and shall thereafter diligently prosecute and complete the same within ninety
(90) days of receipt of written notice from the Lender or such longer period of
time as the Lender in its sole discretion may agree, or (b) Article V or Article
VI.



8.1.5.
Default Under Loan Documents. If a material default shall be made in the due
observance or performance by the Borrower of any of the covenants or agreements
contained in any other Loan Document to which it is a party, and such default
shall continue unremedied beyond the expiration of any grace period expressly
provided in the applicable Loan Document, or if any "event of default" shall
occur under the Note or any of the other Loan Documents pursuant to the terms
thereof and such event of default shall continue beyond the expiration of any
applicable cure period.

22

--------------------------------------------------------------------------------



8.1.6.
Insolvency. If the Borrower shall (i) apply for or consent to the appointment of
a custodian, receiver, trustee or liquidator for itself or its Property, (ii)
admit in writing the inability to pay, or generally fail to pay, its debts as
they become due, (iii) make a general assignment for the benefit of creditors,
(iv) commence any proceeding relating to the bankruptcy, reorganization,
liquidation, receivership, conservatorship, insolvency, readjustment of debt,
dissolution or liquidation, or if company action is taken for the purpose of
effecting any of the foregoing, (v) suffer any such appointment or commencement
of a proceeding as described in clause (i) or (iv) of this Section 8.1.6, which
appointment or proceeding is not terminated or discharged within ninety (90)
days, or (vi) become insolvent.



8.1.7.
Judgments. If Borrower shall have entered against it by any court a final
judgment or judgments for the payment of money in an aggregate amount (exclusive
of any portion covered by insurance) in excess of $200,000 and such judgment(s)
shall remain undischarged for a period of 45 consecutive days (unless stayed on
appeal), or if any legal action shall be taken by a judgment creditor to attach
or levy upon any Properties of the Borrower to enforce any such judgment.



8.1.8.
Default on Other Funded Debt. If Borrower shall fail to pay any principal or
interest on any Funded Debt in excess of $100,000 as and when the same shall
become due and payable and such default shall continue beyond the expiration of
any applicable grace period expressly provided, or if any default or event of
default shall occur under the terms of any agreement or other document which
would entitle the holder or holders thereof to accelerate the maturity thereof.



8.1.9.
Material Contracts. If the Borrower shall default in the payment or performance
of its obligations, duties, covenants or agreements under the terms of any
agreement or contract that is material to its affairs, financial or otherwise,
and such default shall continue beyond the expiration of any applicable grace
period expressly provided (unless such default is being disputed by appropriate
legal proceedings and adequate reserves therefor have been established on the
Borrower's books and records).



8.1.10.
Unenforceability. If this Agreement or any other Loan Document shall for any
reason cease to be a valid, binding and enforceable obligation of the Borrower
or any other party thereto, or if any of the Loan Documents shall cease to
create a valid and perfected, first priority Lien (subject only to Permitted
Liens) on the Collateral covered thereby.



8.1.11.
Leveling 8 Mortgage; Leveling 8 Note. If a default or event of default occurs
under a Leveling 8 Mortgage or the Leveling 8 Note.



8.2
Acceleration of Indebtedness. If any Event of Default specified in Section 8.1.6
shall occur, all obligations of the Lender hereunder, including any obligation
to make further advances under the Loan, will automatically terminate, and the
Loan and all other outstanding Indebtedness will become immediately due and
payable, without notice or demand. If any other Event of Default shall occur and
be continuing, the Lender may, at its option, without notice or demand,
terminate its obligations hereunder, including any obligation to make further
advances

23

--------------------------------------------------------------------------------



under the Loan, and declare the Loan and all other outstanding Indebtedness to
be immediately due and payable, whereupon the same shall become forthwith due
and payable.


8.3
Exercise of Remedies. Upon the occurrence and during the continuation of any
Event of Default, the Lender shall be entitled to exercise all rights and
remedies available to it under the Loan Documents and applicable Law, through
judicial action or otherwise, including:

(i) commencing one or more actions against the Borrower and reducing the claims
of the Lender to judgment; and (ii) foreclosing, realizing upon or otherwise
enforcing the Lender's rights in and Liens on the Collateral.


8.4
Selective Enforcement. In the event Lender elects to selectively and
successively enforce its rights under this Agreement or any one or more of the
other Loan Documents, or against any portion of the Collateral, such action
shall not be deemed a waiver or discharge of any other right, lien or
encumbrance until such time as the Lender shall have been paid in full all
Indebtedness of the Borrower to the Lender.



8.5
Waiver of Default. The Lender may, by an instrument in writing signed by the
Lender, waive any Event of Default and any of the consequences of such Event of
Default, and, in such event, the Lender and all other parties hereto shall be
restored to their respective former positions, rights and obligations hereunder.
Any Event of Default so waived shall for all purposes of this Agreement be
deemed to have been cured and not to be continuing; but no such waiver shall
extend to any subsequent or other Event of Default or impair any consequence of
such subsequent or other Event of Default.



8.6
Deposits; Setoff. Regardless of the adequacy of any other collateral held by
Lender, any deposits or other sums credited by or due from the Lender to the
Borrower shall at all times constitute collateral security for the Indebtedness,
and may be set off against the Loan in any manner the Lender shall choose and
any and all liabilities, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising to the Lender. The rights granted
by this section shall be in addition to the rights of the Lender under any
statutory banker's lien or the common law right of set-off.



8.7
Application of Payments. From and during the continuation of any Event of
Default, any monies or property received by the Lender pursuant to this
Agreement or any other Loan Document or the exercise of any rights or remedies
under any Loan Document or other agreement which secures any of the
Indebtedness, shall be applied in the following order:



First, to payment of that portion of the Indebtedness constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender) payable to the Lender in its capacity as
such;


Second, to payment of that portion of the Indebtedness constituting accrued and
unpaid interest on the Loan;


Third, to payment of that portion of the Indebtedness constituting unpaid
principal of the Loan and to payment of amounts due under any Treasury
Management Agreement between the Borrower and the Lender, or any Affiliate of
the Lender; and
24

--------------------------------------------------------------------------------



Last, the balance, if any, after all of the Indebtedness has been indefeasibly
paid in full, to the Borrower or to such other Persons who may be lawfully
entitled to receive such excess.


ARTICLE IX EXPENSES AND INDEMNITY


9.1
Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of counsel for the Lender), in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and including without limitation all
recording and filing fees, recording costs, examinations of and certifications
as to public records, title insurance premiums, survey costs, expenses to clear
title, appraisal fees and costs of required environmental assessments, and (ii)
all out-of-pocket expenses incurred by the Lender (including the fees, charges
and disbursements of any counsel for the Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.1, or
(B) in connection with the Loan, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Loan.



9.2
Indemnification by Borrower. The Borrower shall indemnify the Lender and the
Lender's Related Parties of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the administration of
this Agreement and the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, (ii) the Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower, or any Environmental Liability related in any way to the Borrower, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or

(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.


9.3
Waiver of Consequential Damages, Etc. To the fullest extent permitted by

25

--------------------------------------------------------------------------------



applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan. No Indemnitee referred to in Section 9.2 above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


9.4
Expenses Following Default. Upon the occurrence of an Event of Default, the
Borrower will from time to time, within thirty (30) days after a request made by
the Lender, reimburse the Lender for all amounts expended, advanced or incurred
by the Lender to satisfy any obligation of the Borrower under this Agreement or
any other Loan Documents, or to collect upon the Note or any of the
Indebtedness, or to enforce the rights of Lender under this Agreement and any
other Loan Documents, which amounts will include all court costs, bonds,
reasonable attorneys' fees and expenses, reasonable fees of auditors and
accountants, and investigation expenses reasonably incurred by the Lender in
connection with any such matters, together with interest at the applicable
Default Rate on each such amount from the date the same is due and payable to
the Lender until the date it is repaid to the Lender. All amounts advanced in
connection herewith shall be secured by the Collateral.



9.5
Payments. All amounts due under Article IX shall be payable not later than
thirty

(30) days after demand therefor.


9.6
Survival. The agreements in Article IX shall survive the replacement of the
Lender, and the repayment, satisfaction or discharge of all of the other
Obligations.



ARTICLE X MISCELLANEOUS PROVISIONS


The parties further agree as follows:


10.1
Participating Lender. In the event the Lender shall determine at any time or
from time to time to sell one or more participation interests in the Loan to one
or more other financial institutions or other lenders, the Borrower agrees that,
subject to the terms of the agreements of participation, each participating
lender will be entitled to rely on the terms of this Agreement and the other
Loan Documents as fully as if such participating lender had been named as the
holder of the Note and a party to this Agreement and the other Loan Documents.
Any costs or expenses incurred by the Lender in negotiating, preparing or
entering into any such participation agreement shall be paid by the Lender.



10.2
Cumulative Remedies. No failure on the part of the Lender to exercise and no
delay in exercising any right or remedy under this Agreement and the documents
signed pursuant to this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise by Lender of any right thereunder preclude any
other or further right of exercise thereof or the exercise of any other right.
The remedies herein provided are cumulative and not alternative.

26

--------------------------------------------------------------------------------



10.3
[Reserved.]



10.4
Notices. All notices, requests and demands required or authorized hereunder
shall be given in writing and served in person, delivered by certified mail,
return receipt requested, delivered by nationally recognized overnight courier,
or transmitted by telefacsimile (fax), addressed as follows:



Borrower: Addvantage Technologies Group, Inc.
Attn: Scott Francis 1221 E Houston
Broken Arrow, OK 74012


With a copy to: Leveling 8, Inc.
Attn: David E Chymiak 21553 E Apache St Catoosa, OK 74015




Lender:
Vast Bank, N.A. Attn: Lauren Smith 110 N Elgin STE 500

Tulsa, OK 74120 Lauren.Smith@Vast.Bank


With a copy to: Jason B. Coutant
Conner & Winters, LLP 4000 One Williams Center
Tulsa, Oklahoma 74172-0148
Fax: (918) 586-8682


or at such other address as either party hereto shall designate for such purpose
in a notice to the other party hereto. Notices served in person or via overnight
courier shall be effective and deemed given when delivered, notices sent by
certified mail shall be effective and deemed given five Business Days after
being deposited in the U.S. mail, postage prepaid, and notices transmitted by
telefacsimile will be deemed given when sent if between the hours of 8 a.m. and
5 p.m. of the recipient’s time zone (and if not, it shall be deemed given on the
next Business Day), as indicated by the sender's written confirmation of
transmission.


10.1
APPLICABLE LAW. THE OBLIGATIONS EVIDENCED BY THE TERM NOTE WAS NEGOTIATED,
EXECUTED, DELIVERED AND CONTRACTED IN TULSA, OKLAHOMA, AND THIS AGREEMENT AND
ALL LOAN DOCUMENTS SIGNED PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO BE
CONTRACTS MADE UNDER THE LAWS OF THE STATE OF OKLAHOMA AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA.



10.2
Not A Joint Venture. Nothing in this Agreement shall be construed to constitute
the Lender as a joint venturer with the Borrower or to constitute a partnership.

27

--------------------------------------------------------------------------------



10.3
Binding Effect. This Agreement and the Loan Documents shall be binding on, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns; provided, however, that without the prior, written
consent of the Lender, the Borrower shall not assign or transfer any of its
interest, rights or obligations arising out of or relating to this Agreement or
any other Loan Documents.



10.4
Survival of Representations and Warranties. All representations and warranties
made herein will survive the delivery of this Agreement and the making of any
advances under the Loan.



10.5
Exhibits and Schedules. All exhibits and schedules attached to this Agreement
are incorporated herein for all purposes, and shall be considered a part of this
Agreement.



10.6
Severability. In the event any one or more of the provisions contained in this
Agreement or any other Loan Document shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect and in any jurisdiction, (i)
such invalidity, illegality or unenforceability shall not affect any other
provision thereof, (ii) the remaining provisions shall remain in full force and
effect, (iii) such invalid, illegal or unenforceable provision shall not be
affected in any other jurisdiction, and (iv) there shall be added to the
affected document a provision, to be prepared by the Lender and its counsel, as
similar as possible to the invalid, illegal or unenforceable provision but so as
to be valid, legal and enforceable.



10.7
Entire Agreement; Conflicting Provisions. This Agreement and the Loan Documents
referred to herein constitute the entire agreement of the parties hereto with
respect to the Loan and all matters arising out of or related thereto. In the
event of any conflict between or among the provisions of this Agreement and the
provisions of any other Loan Documents, the provisions of this Agreement shall
control.



10.8
Waivers. No act, delay, omission or course of dealing between or among the
parties hereto will constitute a waiver of their respective rights or remedies
under this Agreement or the documents signed pursuant to this Agreement. No
waiver, change, modification or discharge of any of the rights and duties of the
parties hereto will be effective unless contained in a written instrument signed
by the party sought to be bound.



10.9
SUBMISSION TO JURISDICTION. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO THIS
AGREEMENT MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN TULSA,
OKLAHOMA, AS THE LENDER MAY ELECT, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION (BOTH SUBJECT MATTER AND PERSON) OF EACH SUCH COURT.



10.10
PATRIOT Act Notification. The Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the PATRIOT Act.

28

--------------------------------------------------------------------------------



10.11
WAIVER OF JURY TRIAL. EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. EACH OF BORROWER AND LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF BORROWER AND LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.



10.12
Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic (pdf) means shall be effective as delivery
of a manually executed counterpart of this Agreement.









[signatures on following page]
29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Lender and the Borrower have caused this Agreement to be
duly executed, effective as of the date first above written.




"Borrower":
ADDVANTAGE TECHNOLOGIES GROUP, INC.




By:



[image0.jpg]
Name: Joseph E. Hart
Title: CEO



"Lender": VAST BANK, N.A.




By:



[image1.jpg]
Name: Lauren N. Smith
Title: Vice President
30

--------------------------------------------------------------------------------



Acknowledgement


The undersigned, David E. Chymiak, Leveling 8 Inc. and David Chymiak LLC, each
(i) acknowledge receipt of drafts of the Loan Agreement between Vast Bank, N.A.
and Addvantage Technologies, Inc. and the other Loan Documents, (ii) agree to
the conditions of Section 2.14 of such Loan Agreement, including without
limitation the condition that payments on the Leveling 8 Note be made directly
to Vast Bank, N.A. until and through the December 31, 2022 payment, and
(iii) that a part of the Collateral securing the Loan from Vast Bank, N.A. to
Addvantage Technologies, Inc. is all of Addvantage Technologies, Inc.'s rights
in and to the Leveling 8 Mortgages, the Leveling 8 Note, the Chymiak Guaranty
and the Chymiak Pledge. Capitalized terms not defined in this acknowledgement
are hereby assigned the meanings ascribed to them in the Loan Agreement.


[image2.jpg]
David E. Chymiak



LEVELING 8 INC.




By:


[image2.jpg]


Name: David E. Chymiak
Title: President

DAVID CHYMIAK LLC




By:


[image2.jpg]


Name: David E. Chymiak
Title: Sole Member
31